DETAILED ACTION
	The following is a response to the amendment filed 6/17/2021 which has been entered.
Response to Amendment
	Claims 2-4 are pending in the application. Claim 1 has been cancelled.
	-The 112(f) interpretation has been withdrawn due to applicant amending the limitations accordingly.
	-The 103 rejection has been withdrawn due to applicant cancelling claim 1.

Allowable Subject Matter
Claims 2-4 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-(as to claim 2) a work vehicle having a vehicle body with a pair of wheels attached to each of a front and a rear; a working device provided on the body; an engine configured to generate a travel driving force for the body; a transmission with a plurality of speed positions to which the force of the engine is transmitted through a torque converter; a shiftdown switch configured to give the transmission a command to downshift the speed position by operation; a speed sensor configured to detect a speed of the body; and a transmission controller configured to control the speed position of the transmission according to a command signal given from the switch or the speed of the body detected by the speed sensor, wherein a tilting angle sensor configured to detect an inclination of the body is provided, and the transmission controller takes the command signal given to the transmission by a single operation of the switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position, according to the speed position of the transmission during traveling of the body, the speed of the body detected by the speed sensor, and the tilting angle detected by the angle sensor, wherein the transmission controller sends the transmission a command to downshift the speed position of the transmission to the lowest speed position by a single operation of the switch in case that the body travels with the transmission in a higher speed position than the lowest speed position and the speed of the body detected by the speed sensor is smaller than a prescribed vehicle speed threshold value, and the tilting angle detected by the angle sensor is decided to indicate neither an uphill nor a downhill and in combination with the limitations as written in claim 2.
-(as to claim 3) a work vehicle having a vehicle body with a pair of wheels attached to each of a front and a rear; a working device provided on the body; an engine configured to generate a travel driving force for the body; a transmission with a plurality of speed positions to which the force of the engine is transmitted through a torque converter; a shiftdown switch configured to give the transmission a command to downshift the speed position by operation; a speed sensor configured to detect a speed of the body; and a transmission controller configured to control the speed position of the transmission according to a command signal given from the switch or the speed of the body detected by the speed sensor, wherein a tilting angle sensor configured to detect an inclination of the body is provided, and the transmission controller takes the command signal given to the transmission by a single operation of the switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position, according to the speed position of the transmission during traveling of the body, the speed of the body detected by the speed sensor, and the tilting angle detected by the angle sensor, wherein the transmission controller sends the transmission a command to downshift the speed position one speed position by each operation of the switch in case that the body travels with the transmission in a higher speed position than the lowest speed position and the speed of the body detected by the speed sensor is smaller than a prescribed vehicle speed threshold value, and the tilting angle detected by the angle sensor is decided to indicate an uphill or a downhill and in combination with the limitations as written in claim 3.
-(as to claim 4) a work vehicle having a vehicle body with a pair of wheels attached to each of a front and a rear; a working device provided on the body; an engine configured to generate a travel driving force for the body; a transmission with a plurality of speed positions to which the force of the engine is transmitted through a torque converter; a shiftdown switch configured to give the transmission a command to downshift the speed position by operation; a speed sensor configured to detect a speed of the body; and a transmission controller configured to control the speed position of the transmission according to a command signal given from the switch or the speed of the body detected by the speed sensor, wherein a tilting angle sensor configured to detect an inclination of the body is provided, and the transmission controller takes the command signal given to the transmission by a single operation of the switch as a command to downshift one speed position at a time or a command to downshift to a lowest speed position, according to the speed position of the transmission during traveling of the body, the speed of the body detected by the speed sensor, and the tilting angle detected by the angle sensor, and a shift mode changeover switch which changes between a first mode to send the transmission a command to downshift the speed position of the transmission one speed position by each operation of the shiftdown switch and a second mode to send the transmission a command to downshift to the lowest speed position by a single operation of the shiftdown switch, wherein the transmission controller sends the transmission a command to downshift the speed position of the transmission one speed position by each operation of the shiftdown switch in case that the body travels with the transmission in a higher speed position than the lowest speed position and the speed of the body detected by the speed sensor is smaller than a prescribed vehicle speed threshold value, and the tilting angle detected by the angle sensor is decided to indicate an uphill or a downhill, even if the second mode is selected by the shift mode changeover switch and in combination with the limitations as written in claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        July 3, 2021